


Exhibit 10.1
TRADEMARK LICENSE AGREEMENT
(AMERICAS - GOODYEAR BRAND)
THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated April 1, 2011 (the
“Effective Date”), is made and entered into by and among The Goodyear Tire &
Rubber Company, an Ohio corporation (“Goodyear”), Goodyear Canada Inc., an
Ontario corporation and a subsidiary of Goodyear (“Goodyear Canada”), on the one
hand, and Titan International, Inc., an Illinois corporation (“Licensee”), on
the other hand. Each of Goodyear and Goodyear Canada are sometimes referred to
herein as a “Licensor” and collectively as the “Licensors.” Each Licensor and
Licensee is sometimes referred to herein as a “Party” and collectively as the
“Parties.”
RECITALS
A.
Goodyear and Titan Tire Corporation, an Illinois corporation (“Buyer”), are
parties to the Purchase Agreement - Latin America, dated as of December 13,
2010, by and among Goodyear and Buyer (the “Purchase Agreement”);

B.
Pursuant to the Purchase Agreement, Goodyear or an Affiliate sold to Buyer
certain assets located in South America associated with the manufacture,
distribution and sale of Farm Tires;

C.
On December 28, 2005, Goodyear and Buyer entered into a Trademark License
Agreement under which Goodyear granted Buyer a license to use certain marks in
connection with the manufacture, distribution and sale of farm tires in North
America (the “2005 Trademark License”);

D.
The Parties desire to terminate and supersede the 2005 Trademark License and the
Bilateral Supply Agreement dated as of December 28, 2005, as amended and
restated, between Goodyear and Buyer (the “2005 Supply Agreement”).

E.
Licensors together own all of the Licensed Marks identified on Exhibit A-1 and
Exhibit A-2 and own or otherwise have the right to license the Licensed Marks
identified on Exhibit A-3 attached hereto, which Licensed Marks have been used
by Licensors in connection with the Business;

F.
Pursuant to the terms and conditions of the Purchase Agreement, Goodyear and
Licensee are obligated to execute and deliver this Agreement; and

G.
With this Agreement, Licensee has agreed to acquire and Licensors have agreed to
grant a license to use the Licensed Marks in North America and South America,
subject to the tern1s and conditions set forth herein.



NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS
1.1
Terms and Conditions. Terms used in this Agreement shall have the following
meanings:



“2005 Trademark License” has the meaning set forth in the Recitals. “2005 Supply
Agreement” has the meaning set forth in the Recitals.
“Affiliate” means, with respect to any person, at the time in question, any
other person controlling, controlled by or under common control with the person.
For purposes of this definition, “control” (including, but not limited to, the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise.
“Business” means the manufacture, distribution and sale of Farm Tires in the
jurisdictions listed on Exhibit B by Goodyear and its Affiliates.
“Business Day” means any day other than Saturday or Sunday on which commercial
banks are not required or authorized by law to close in the City of New York,
State of New York, USA.
“Buyer” has the meaning set forth in the Recitals.
“Change of Control” means the occurrence of any of the following events unless
Licensors consent in advance: (1) a Person acquires direct or indirect
beneficial ownership (as defined in the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder) of more than fifty (50%)
percent of the outstanding voting securities of Licensee or its direct or
indirect parent (each, a “Parent”), or (2) the shareholders of Licensee approve,
or Licensee otherwise effects, enters into or approves, (A) a merger or
consolidation of Licensee with or into any other Person, (B) an agreement for
the sale or disposition (in one transaction or a series of transactions) of all
or substantially all of the assets of Licensee or Parent, (C) a plan of complete
liquidation of Licensee or Parent or (D) any transaction similar to any of the
foregoing, other than, in the case of both (2)(A) and (2)(B) above, a merger,
consolidation or sale that would result in the voting securities of Licensee or
Parent outstanding immediately prior thereto controlling or continuing to
represent, directly or indirectly, either by remaining outstanding or by being
converted into equity securities of the surviving Person, at least fifty percent
(50%) of the total outstanding voting securities of Licensee, Parent or the
surviving Person outstanding immediately after such transaction.
“Confidential Information” means proprietary information of the Parties related
to the Licensed Marks or the manufacture, sale or delivery of Licensed Products
or which the providing Party can demonstrate was provided in connection with
this Agreement, including but not limited to: (i) price, quantity and technical
information relating to products, equipment and manufacturing methods of the
Parties; (ii) the Parties’ manufacturing and other costs; (iii) either Party ‘s
business plans, strategies and projections, and all other business statistics;
(iv) any list of customers of a Party; (v) passwords and other security
information permitting access to either Party’s data

2
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




processing systems; (vi) business and logistics methods and procedures used by
the Parties; (vii) other data processing systems information that the Parties
have exchanged during the negotiation of, and will later exchange during the
term of, this Agreement; and (viii) trade secrets, know-how, drawings, designs,
data, inventions, processes, procedures, formulas, specifications, and the like.
Confidential Information does not include information: (i) the recipient’s files
and records establish as having been in its possession at the time the
information was received; (ii) which is publicly available at the time it is
disclosed to the recipient by the discloser or which later becomes so available
other than as a result of the recipient’s action or inaction; (iii) which
becomes known to the recipient from a third party who has the right to disclose
such information without breach of an obligation of trust or confidence to the
discloser; (iv) which is disclosed by the recipient with the other party’s prior
written approval; or (v) which is required to be disclosed under applicable Law,
provided that the Party subject to the requirement of disclosure complies with
Section 13.2.
“Customer Inquiries” has the meaning set forth in Section 8.8. “Earned
Royalties” has the meaning set forth in Section 4.3.
“Effective Date” has the meaning set forth in the first paragraph.
“Farm Tires” means the tires described in Goodyear’s Farm Tire Handbook 2003
(excluding the specific tires set forth on Schedule A of the Purchase Agreement)
and the additional tires listed on Schedule B of the Purchase Agreement. Copies
of those schedules are attached hereto as Exhibit C.
“Farm Tire Supply Agreement (Colombia)” means the Farm Tire Supply Agreement
(Colombia) entered into on _____________, 2010, between [Goodyear] and
[Licensee], under which Goodyear or its Affiliates supply Farm Tires to
[Licensee].
“Force Majeure” has the meaning set forth in Section 16.1.
“Goodyear” has the meaning set forth in the first paragraph.
“Goodyear Canada” has the meaning set forth in the first paragraph.
“Goodyear Trademarks” means those Licensed Marks identified on Exhibit A-1 and
Exhibit A-2 consisting of any one or more of:
(i)
the word GOODYEAR,

(ii)
the winged foot design, or

(iii)
the blimp design.

“Governmental Authority” means any federal, state, local or foreign government,
governmental, regulatory or administrative authority, agency or commission, or
any court, tribunal or judicial or arbitral body of the United States or any
country.
“Infringement” has the meaning set forth in Section 7.1(b).

3
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




“Initial Term” has the meaning set forth in Section 3.1.
“Law” means any law, rule, regulation, order or other requirement of or issued
by any Governmental Authority, in each case as from time to time amended or
replaced.
“Licensed Marks” means all of the trademarks identified on Exhibit A-1 and
Exhibit A-2, which exhibits may be amended from time to time as provided herein,
the Unregistered Marks and any and all names, symbols, designs and other
insignia which include the Licensed Marks identified in Exhibit A-1 and Exhibit
A-2 or the Unregistered Marks identified in Exhibit A-3 that are embedded in the
tire molds transferred to Licensee under the Purchase Agreement and the Asset
Purchase Agreement, dated as of February 28, 2005, by and among the Goodyear
Parties (as defined therein) and Licensee. For the avoidance of doubt,
trademarks owned by Licensee or its Affiliates are not Licensed Marks.
“Licensed Products” means Farm Tires that (a) bear one or more Licensed Marks,
and/or (b) are packaged, advertised, promoted, or marketed in conjunction with
the Licensed Marks such that a reasonable purchaser would understand the Farm
Tires to be those offered by, endorsed by, affiliated with, or sponsored by
Licensors; provided, however, that “Licensed Products” does not include any
product or service, or portion of a product, that happens to be combined with
Farm Tires (by way of example and not limitation, Licensed Products does not
include the wheel on which the Farm Tire is mounted and does not include the
services of mounting the Farm Tire on the wheel, but would only include the Farm
Tire). For the avoidance of doubt, some of the products identified in the column
“Application/Registration” on Exhibit A-1 and Exhibit A-2 are not Licensed
Products.
“Licensed Territory” means, for each Licensed Mark, only the country or
countries in which such Licensed Mark is currently registered and/or filed, as
identified on Exhibit A-1 or Exhibit A-2.
“Licensee” has the meaning set forth in the first paragraph.
“Licensee-Made Licensed Products” means Licensed Products manufactured by the
Licensee or its Affiliates.
“Licensee Permitted Users” has the meaning set forth in Section 2.5.
“Licensor” or “Licensors” has the meaning set forth in the first paragraph.
“Licensor-Made Licensed Products” means Licensed Products manufactured by a
Licensor or its Affiliates.
“Minimum Guarantee” has the meaning set forth in Section 4.4.
“Net Sales” means the gross amount invoiced to customers by Licensee or its
Affiliates (but excluding the gross amount invoiced to a Licensor or its
Affiliates) for sales of the Licensed Products in the Licensed Territory, less
only (a) returns actually made and credited as properly supported by
documentation (provided, however, that ***, (b) the deductions described in
Exhibit D hereto, and (c) the gross amount invoiced to customers by Licensee or
its Affiliates for

4
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




sales of the Licensed Products bearing the Unregistered Marks and no other
Licensed Marks.
“Notice” has the meaning set forth in Section 17.1.
“Other Intellectual Property” has the meaning set forth in Section 2.6.
“Party” or “Parties” has the meaning set forth in the first paragraph.
“Pre-Paid Royalty” has the meaning set forth in Section 4.1.
“Purchase Agreement” has the meaning set forth in the Recitals.
“Related Agreements” has the meaning set forth in the Purchase Agreement.
“Renewal Term” has the meaning set forth in Section 3.4.
“Return Rate” has the meaning set forth in Section 8.6.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Tax Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.
“Taxing Authority” means any applicable Governmental Authority responsible for
the imposition of Taxes.
“Technology Agreement” means the Americas Farm Patent and Know-How License
Agreement between Goodyear and Licensee dated as of __________, 2010.
“Term” has the meaning set forth in Section 3.4.
“Unregistered Marks” means all of the trademarks identified on Exhibit A-3,
which exhibit may be amended from time to time as provided herein.
1.2
Other Definitions. Capitalized terms used and not otherwise defined in this
Agreement shall have the definition set forth in the Purchase Agreement.


5
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




ARTICLE 2


TERMS AND CONDITIONS
GRANT OF LICENSE
2.1
Grant.

(a)
Nature and Scope of Grant

(i)
Goodyear grants to Licensee the right to use the trademarks identified on
Exhibit A-1 and Exhibit A-3 in the applicable Licensed Territory upon or in
relation to the Licensed Products and to grant sublicenses to Licensee’s
Affiliates in the applicable Licensed Territory, provided that Licensee shall
cause all such Affiliates granted a sublicense hereunder to comply with the
provisions herein.

(ii)
Goodyear Canada grants to Licensee the right to use the trademarks identified on
Exhibit A-2 in the applicable Licensed Territory upon or in relation to the
Licensed Products and to grant sublicenses to Licensee’s Affiliates in the
applicable Licensed Territory, provided that Licensee shall cause all such
Affiliates granted a sublicense hereunder to comply with the provisions herein.

(iii)
Licensors covenant that they shall not use the Licensed Marks in the Licensed
Territory for the Licensed Products, and that any use is limited solely as set
forth in Section 2.12.

(iv)
The grant of rights in the Licensed Marks is transferable as permitted by this
Agreement.

(v)
Licensee may engage subcontractors in connection with the operations of its
business and, to the extent the use of such subcontractors involves use of the
Licensed Marks, the grant of rights in Section 2.1(a)(i) and (ii) includes the
use by such subcontractors. Such use shall be under the supervision and control
of Licensee and Licensee shall remain responsible to Licensors for proper use of
the Licensed Marks by such subcontractors. Use by subcontractors is not a
sublicense and is not use by an Affiliate.

(vi)
Licensors acknowledges that this grant of rights in the Licensed Marks is in
connection with, and is material to, Licensee’s purchase of the Business. Each
Licensor represents that this Agreement does not conflict with any existing
security agreement or credit agreement to which it is a party. If Licensors
enter into a new credit facility or materially amend their existing credit
facility, they shall ask the lenders to acknowledge in the new credit agreement
or amendment that the lenders will not foreclose on or otherwise affect
Licensee’s rights with respect to this Agreement in connection with any
enforcement of the lenders’ rights if Licensee is in compliance with all
material provisions of this Agreement.


6
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




The grant of rights in this Section 2.1 is in addition to the permitted uses set
forth elsewhere in this Agreement, including Sections 2.4 and 2.5.
(a)
All rights not specifically granted to Licensee under this Section 2.1 are
reserved by Licensors. Subject to Section 2.1(a)(vi), nothing in this Agreement
shall restrict Licensors’ current or future commitments under secured lending or
financing arrangements pledging the Licensed Marks as collateral under such
obligations and Licensee acknowledges that the Licensed Marks are subject to
liens and encumbrances, the terms of which may be amended from time to time,
arising as a result of such obligations.



2.2
2005 Trademark License; 2005 Supply Agreement. The Parties acknowledge and agree
that this Agreement terminates and supersedes the 2005 Trademark License and the
2005 Supply Agreement.



2.3
Specifically Prohibited Uses of the Licensed Marks. Unless expressly authorized
by this Agreement, Licensee will not use any of the Licensed Marks or any
confusingly similar terms or marks:

(b)
in any corporate names, trade names, business names, domain names or URLs,

(c)
in connection with any service or repair other than the service or repair to the
Licensed Products bearing the applicable Licensed Marks, or

(d)
in the white pages of telephone and other business directories.



2.4
Permitted Use of the Licensed Marks in Advertising and Distribution. Subject to
Sections 2.3 and 8.3, Licensee shall be entitled to use the Licensed Marks in
the Licensed Territory to advertise, describe, solicit, demonstrate, sell,
distribute, manufacture, package and otherwise promote the sale, repair and
service of the Licensed Products in all media now known or later developed. At
no time shall Licensee use the Goodyear Trademarks without the descriptive terms
comprising the Licensed Products (e.g., “Goodyear Farm Tires”), provided however
that Licensee shall not use the term “Goodyear Tires.”



2.5
Use by Persons in the Distribution Network. In addition to the limited right to
sublicense granted to Licensee in Section 2.1 and subject to the terms of this
Section 2.5, Licensee’s dealers, distributors, resellers and others in
Licensee’s distribution network of the Licensed Products (together with
Licensee’s Affiliates, the “Licensee Permitted Users”) may use the Licensed
Marks in connection with the sale, repair, service, promotion, marketing,
advertising, and distribution of the Licensed Products within the applicable
Licensed Territory during the Term; provided that, none of Licensee’s Affiliates
or any other Licensee Permitted User may use any Licensed Mark in a way that
Licensee would be prohibited from using such Licensed Mark pursuant to the terms
of this Agreement.



2.6
[Intentionally Omitted]



2.7    No Other Right To Licensed Marks or Licensors’ other Intellectual
Property. This Agreement conveys to Licensee no rights with respect to the
Licensed Marks other than as

7
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




specifically set forth herein. Licensee acknowledges that Licensors are the
owners of certain trademarks, trade dress, copyrights, design patents, utility
patents, trade secrets and other intellectual property rights that are not
included in the Licensed Marks (“Other Intellectual Property”). Licensee
understands and agrees that this Agreement does not give Licensee authorization
to use the Other Intellectual Property in any manner whatsoever, nor does this
Agreement grant to Licensee rights to the intellectual property of any other
party.


2.8
Renewal and Maintenance Costs. Licensors shall maintain the registration of the
Licensed Marks that are in existence on the Effective Date during the Term at
Licensors’ sole cost and expense. Notwithstanding the terms of this Section 2.8,
Licensee shall reimburse Licensors for governmental fees and reasonable legal
expenses Licensors incur to maintain or renew any Licensed Mark exclusively
related to the Business. If, during the Term of this Agreement, a Licensor
elects to cease its use of a Licensed Mark and determines to let the
registration for such Licensed Mark lapse or to cease paying continuation,
renewal or similar fees with respect to such Licensed Mark, Goodyear, on behalf
of the Licensors, shall notify Licensee in writing of such determination (prior
to the expiration or lapse of the registration of such Licensed Mark) and, for a
period of 30 days following receipt of such notice, Licensee shall have the
right to notify Goodyear in writing of Licensee’s desire to have such Licensed
Mark assigned to Licensee, at Licensee’s expense but for no additional
consideration to Licensors. From and after Licensee’s receipt of notice from
Goodyear as contemplated above, Licensors shall have no further obligation to
maintain or renew the registration for such Licensed Mark and Licensee shall be
responsible for all costs associated with its continuing use of such Licensed
Mark. Licensee shall provide Licensors with such reasonable assistance as
Licensors may require in renewing and maintaining the Licensed Marks at
Licensee’s expense.



2.9
Licensee’s Use of Own Name. Nothing in this Agreement limits the right of
Licensee to use its own name on or in connection with the Licensee-Made Licensed
Products so as to accurately identify itself as the manufacturer of the Licensed
Products, including but not limited to the phrase “MADE BY TITAN” or
“MANUFACTURED BY TITAN” or other such accurate description of source.



2.10
No Grant of Conflicting Rights. Subject to:

(a)
the rights reserved under Section 2.12;

(b)
the authorization granted to ANLAS Anadolu Lastik San ve Tic AS and Alliance
Tire Company pursuant to off take agreements under which such entities provide
tires bearing the Licensed Marks only to Goodyear and its Affiliates, as
described with particularity on Exhibit E hereto; and

(c)
the rights, including security interests, of persons that have heretofore
provided, or that may, from time to time after the date hereof, provide
financing to one or more of the Licensors,

        
each Licensor agrees that it will not, during the Term hereof, grant any license
to any

8
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




person to use the Licensed Marks with respect to Licensed Products (or products
identical to the Licensed Products) in the Licensed Territory.
2.11
[Intentionally Omitted]



2.12
Licensors’ Rights within the Licensed Territory. Except for tires owned by
Licensors or their Affiliates on the Closing Date, and except for tires mounted
on original equipment vehicles outside the Licensed Territory or tires
manufactured within the Licensed Territory for sale outside the Licensed
Territory, tires furnished or sold by Licensors to Licensee or its Affiliates
under the Farm Tire Supply Agreement (Colombia) and tires the ownership or sale
of which is permitted under the Purchase Agreement, Licensors agree that they
possess no right to sell the Licensed Products (a) themselves, (b) to exporters,
or (c) directly or indirectly to others for resale or reshipment within the
Licensed Territory. If Licensors or their Affiliates become aware that any party
to whom they sell the Licensed Products intends to sell or ship, or is selling
or shipping directly or indirectly, the Licensed Products into the Licensed
Territory, Licensors shall take all necessary actions which are legally
permissible to prevent such sales or shipments.



2.13
Licensee’s Rights Outside Licensed Territory. Except for tires mounted on
original equipment vehicles within the Licensed Territory, Licensee agrees that
it possesses no rights to sell the Licensed Products (a) itself, (b) to
exporters, or (c) directly or indirectly to others for resale or reshipment
outside the Licensed Territory. If Licensee becomes aware that any party to whom
it sells the Licensed Products intends to sell or ship, or is selling or
shipping directly or indirectly, the Licensed Products outside of the Licensed
Territory, Licensee shall take all necessary actions which are legally
permissible to prevent such sales or shipments.



2.14
Modifications to Licensed Marks. Licensors will not discontinue the GOODYEAR
word mark during the Term. In the event Licensors modify the format of the
GOODYEAR word or design mark, Licensee will modify molds as they are replaced.
Licensee shall be authorized to sell goods bearing the earlier versions of the
GOODYEAR word or design mark subsequent to such modifications for a period not
to exceed five years.

Notice Requirements for Licensed Marks. Licensee shall take the following
actions with respect to the marketing of the Licensed Products or the
registration, renewal or evidence of use of the Licensed Marks to protect
Licensors’ rights in the Licensed Marks, and Licensors shall cooperate with
Licensee in its compliance with this Section 2.15. Licensee’s actions shall
include:
(a)
notwithstanding Article 13, recording this Agreement in applicable trademark
offices, in a short form to the extent possible;

(b)
providing affidavits of Licensee’s rights as reasonably requested by Licensors;

(c)
affixing on Licensed Products and all materials used in the advertising,
packaging, sale and distribution thereof all notices required under applicable
law or reasonably


9
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




requested by a Licensor, including the use of symbols ® and TM as appropriate
(or the comparable symbols of a local jurisdiction), affixing language to
indicate the existence of the licensing arrangement with Licensors, and to
provide any other reasonable notice requested by Licensors on Licensed Products
using the Licensed Marks; and


(d)
providing any other reasonable assistance and cooperation requested by the
Licensors; provided that, in the case of this subsection (d), Licensors shall
reimburse Licensee’s reasonable out-of-pocket expenses.

2.16
OEM Customers.



(a)
Licensee for itself and its Affiliates hereby grants to Licensors the right to
allow original equipment manufacturers to import into any country in the
Licensed Territory vehicles fitted outside the Licensed Territory with any
Licensed Products manufactured, distributed, and or sold by Licensors or
Licensors’ Affiliates. Further, Licensee will not object to the import of such
original equipment vehicles into the Licensed Territory.



(b)
Licensors for themselves and their Affiliates hereby grant to Licensee the right
to allow original equipment manufacturers to import into any country outside the
Licensed Territory vehicles fitted in the Licensed Territory with any Licensed
Products manufactured, distributed, and/or sold by Licensee or Licensee’s
Affiliates. Further, Licensors will not object to the import of such original
equipment vehicles to any country outside the Licensed Territory.



ARTICLE 3


TERM
3.1
Initial Term. This Agreement shall be effective as of the Effective Date and
shall expire on the seventh anniversary of the Effective Date unless sooner
terminated under operation of Law or in accordance with the terms and conditions
herein (the “Initial Term”).



3.2
Contract Periods. Contract Period one begins on the Effective Date and ends
twelve months later. Each consecutive twelve-month period thereafter shall be
deemed a Contract Period.



3.3
Notice of Termination. Either Goodyear or Licensee may in their respective sole
discretion terminate this Agreement by giving written notice of termination to
the other Party not less than three years before the end of any Contract Period
beginning with Contract Period four.



3.4
Renewal Term. The term of this Agreement shall automatically extend for one
additional seven year period (the “Renewal Term” and together with the Initial
Term, the “Term”) unless:


10
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




(a)
Licensee provides written notice to Goodyear of its intent not to extend the
term of this Agreement for the Renewal Term at least twelve months before the
seventh anniversary of the Effective Date; or

(b)
the Agreement has been terminated pursuant to Section 3.3 or Section 11.1.



ARTICLE 4


ROYALTY
4.1
Pre-Paid Royalty. The Parties hereby agree that a portion of the Purchase Price
paid by Licensee under the Purchase Agreement has been allocated by the Parties
as an up-front, one-time, payment of royalties (the “Pre-Paid Royalty”) by
Licensee to Licensors for use of the Licensed Marks in connection with Licensed
Products for the Initial Term as contemplated herein. The Pre-Paid Royalty is
subject to a Pre-Paid Royalty Adjustment as defined in the Technology Agreement.



4.2
[Intentionally Omitted]



4.3
Royalty During Renewal Term. In each Contract Period during the Renewal Term,
Licensee shall pay to Goodyear a *** royalty based on the Net Sales of all
Licensed Products sold (the “Earned Royalties”). For purposes of this Agreement,
a Licensed Product shall be considered sold on the date upon which such Licensed
Product is billed, invoiced, shipped, or paid for, or when title passes to the
buyer, whichever occurs first.



4.4
***



4.5
No Deductions. Unless specified otherwise in the definition of Net Sales,
computation of Net Sales (including the computation of the gross price invoiced
to customers) shall not include deductions for returns greater than ***,
uncollectible accounts, new store allowance(s), advertising allowance(s), co-op
allowance(s), costs incurred in the manufacture, sale, distribution,
advertising, promotion, or exploitation of the Licensed Products, or any
indirect or overhead expense of any kind whatsoever. Similarly, such deductions
and costs shall not be deducted from gross sales or Earned Royalties.



4.6    ***
ARTICLE 5.


STATEMENTS AND PAYMENTS
5.1
Statements.



(a)
Statement Content. Within 30 days following the last day of each calendar
quarter, Licensee shall furnish to Goodyear a complete and accurate statement
(in the format attached as Exhibit F) of sales of Licensed Products by Licensee
and its Affiliates during the preceding calendar quarter. Such statement shall
be certified


11
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




as accurate by Licensee’s Chief Financial Officer and shall indicate the
following for each Licensed Product by country: (a) a description of the
Licensed Product, including SKU number; (b) gross sales price of the Licensed
Product; (c) the number of units sold; (d) any itemized deductions from gross
sales price which are expressly permitted hereunder; (e) Net Sales of the
Licensed Product distributed and/or sold by Licensee during the quarter; and (f)
aggregate returns made and credited during the preceding calendar quarter.


(b)
Statement Requirements. Such statements shall be submitted whether or not any
sales of the Licensed Products occurred during the preceding calendar quarter.
The receipt or acceptance by Goodyear of any of the statements furnished
pursuant to this Agreement shall not preclude Goodyear from auditing,
questioning or objecting to the accuracy of such statements at any time. If any
inconsistencies or mistakes are discovered in such statements, they shall
immediately be rectified.



5.2
Inspection of Records.



(a)
Inspection. Licensee shall keep complete, accurate, and verifiable books and
records at its principal place of business showing all transactions relating to
this Agreement. Such books and records shall include numerically sequenced
invoices. Goodyear or its duly authorized representatives shall have the right,
upon no less than five Business Days’ notice, and during normal business hours,
to inspect Licensee’s books and records and all other documents and material in
the possession of or under the control of Licensee in order to verify the
accuracy of Licensee’s sales reports. Goodyear shall have access thereto for
such purposes and shall be permitted to make copies thereof. In the absence of
any intentional misconduct by Licensee, Goodyear shall be entitled only to
contest Licensee’s payments under this Agreement for the then-current Contract
Period plus one (1) previous Contract Period.



(b)
Maintenance After Expiration. For each Contract Period, all books and records
relative to Licensee’s obligations hereunder shall be maintained and kept
accessible and available to Goodyear for inspection for at least three years
after the conclusion of that Contract Period.

5.3
Payment.

(a)
Payment Requirements. During the Renewal Term, Licensee shall remit within 30
days following the last day of each calendar quarter, together with the
statement required for that quarter, a payment of the Earned Royalties due from
sales during the preceding quarter. For any Contract Period where the Earned
Royalties do not meet or exceed the Minimum Guarantee, in the fourth quarterly
payment for that Contract Period (such payment to be made within 30 days
following the last day of the fourth calendar quarter), Licensee shall pay the
additional amount required to meet the Minimum Guarantee. All payments made
under this Agreement shall be in United States currency (converted from any
foreign currency at the spot rate of exchange for United States Dollars as
published by The Wall Street Journal in New




12
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




York, NY, USA, as of the last Business Day of the quarter for which payment is
being made) and shall be remitted by wire transfer of immediately available
funds into such account as is designated by Goodyear. Goodyear reserves the
right to reject any other form of payment. Except for money owed between the
Parties under this Agreement, Licensee shall have no right to set off any money
owed to Licensee by Licensors against any money owed by Licensee to Licensors
hereunder.


(b)
Late Payments. If any payments due under Section 4.3 are not timely paid,
Licensee shall pay interest on the amount owed at a rate of 7% per annum (or the
maximum rate allowed by law if lower) from the date such amount was due until it
is paid. If it becomes necessary for Goodyear to undertake legal action to
collect any such payments, Licensee shall pay Licensors’ outside legal fees and
costs of the action and related negotiations if the legal action undertaken
results in a determination that the payments were due.



(c)
All Payments. All amounts due to Goodyear under this Agreement shall be paid by
Licensee and no other entity.



(d)
[Intentionally Omitted]



ARTICLE 6.


OWNERSHIP, GOODWILL AND PROTECTION OF RIGHTS
6.1
Acknowledgment. Licensee shall not at any time during the Term of this Agreement
or thereafter do or permit to be done any act or thing which impairs the rights
of Licensors with respect to such Licensed Marks. Licensee will not represent
that it has any ownership in the Licensed Marks or in any registration of them
and shall not attempt to register the Licensed Marks alone or as part of its own
trademark or service mark in any jurisdiction.     Licensee will use the
Licensed Marks only in the manner specified by Goodyear and this Agreement.
Licensee agrees that it will not, during the Term of this Agreement or
thereafter, challenge the validity or distinctiveness of the Licensed Marks. The
Parties expressly intend and agree that all use of the Licensed Marks shall
inure to the sole benefit of the Licensors and that Licensee shall neither
acquire nor be allowed to claim any rights to the Licensed Marks. Licensee
further agrees that it shall not oppose or seek to cancel any of the Licensed
Marks or challenge the ownership or validity of any of the Licensed Marks in any
court or agency, including, but not limited to, any trademark office in any
country in the Licensed Territory.



6.2
Confusingly Similar Marks. Licensee shall not, either during or after the Term
of this Agreement, use or authorize the use of any configuration, mark, name,
design, logo or other designation identical or confusingly similar to any
Licensed Mark. Should Licensee, during the Term or at any time thereafter,
assert ownership in any mark, name, design, logo or other designation in any
jurisdiction which is the same as, or confusingly similar to, any of the
Licensed Marks, Licensee will, upon request by Goodyear, transfer or assign all
of Licensee’s right, title, and interest that it asserts in such mark, name,


13
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




design, logo or other designation, including but not limited to any
registrations, to the applicable Licensor or its designee, at Licensee’s sole
cost and expense.


6.3
Registrations. Licensee agrees that it shall not, on the basis of its use of the
Licensed Marks, oppose or seek to cancel any registration for any of the
Licensed Marks.



6.4
Modifications By Licensee. Licensee shall not develop or authorize the
development of variations of the Licensed Marks or elements included within the
Licensed Marks without the prior express written consent of Goodyear, which
consent may be withheld in Goodyear’s sole discretion, for any or no reason. In
the event that Goodyear grants the consent contemplated in this Section, any
designs created shall be included in the Licensed Marks licensed hereunder, the
applicable Licensor shall own all the rights in such new design, and Licensee
shall execute any documents required to transfer such rights to such Licensor.
All uses and rights of and to the new designs shall inure to the exclusive
benefit of such Licensor and such Licensor may register and protect the same in
its own name, as it deems necessary or appropriate.



6.5
Goodwill. The Parties recognize the value of the publicity and goodwill
associated with the Licensed Marks and that all related rights and goodwill
belong exclusively to Licensors. Licensee agrees that it shall not take any
action or produce any goods, services or materials that:



(a)
in any way question a Licensor’s ethics or lawful practices,



(b)
reflects adversely upon a Licensor, the Licensed Products, or the Licensed
Marks; or



(c)
dilutes the Licensed Marks.

ARTICLE 7.
LICENSED MARKS PROTECTION
7.1
Third Party Unauthorized Use of Licensed Marks.



(a)
Notification of Unauthorized Use. Licensee shall notify Goodyear in writing of
any manufacture, distribution, sale or advertisement of any product or service
of the same general type or class as the Licensed Products that Licensee, in its
reasonable judgment, believes may constitute an infringement upon Licensors’
rights within thirty (30) days after such manufacture, sale or advertisement has
come to its attention. Licensee shall not commence, prosecute or institute any
action or proceeding against any Person alleging infringement, imitation or
unauthorized use of the Licensed Marks without the prior written consent of
Goodyear.



(b)
Appropriate Action With Respect to the Licensed Marks other than the Goodyear
Trademarks. Goodyear shall have the initial right to determine the appropriate
action to be taken against any infringement, imitation (including any
third-party


14
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




registration or application to register) or any or other unauthorized use
(“Infringement”) of the Licensed Marks other than the Goodyear Trademarks (which
are addressed in Section 7.1(c) below) including whether to settle any claims or
controversy arising out of such claims. Licensee shall have no claim against any
Licensor for failure to bring an action for any Infringement or alleged
Infringement of the Licensed Marks. If Goodyear fails, within a reasonable
period of time, to take action regarding an Infringement, after providing
written notice to Goodyear, Licensee may institute, maintain and direct an
action to enjoin such Infringement and to recover damages, and Goodyear agrees
to be named as a party to such action if required under applicable Law. Subject
to the provisions of this Section 7.1(b) and Section 7.2, actions with respect
to Infringement of such Licensed Marks may be commenced by a Licensor, Licensee,
or, if the Parties agree, by Licensors and Licensee jointly. Any and all awards
or settlements recovered in any such action or proceeding shall be divided as
follows:
(i)
Each Party will recover an equal percentage of its legal expenses, up to 100% of
such expenses;

(ii)
The Party(ies) who commenced the case shall recover its/their demonstrated
economic damages if they exceed the combined legal expenses. If Licensor(s) and
Licensee commenced the case jointly, each plaintiff will recover an equal
percentage of its respective demonstrated economic loss, up to 100% of such
loss; and

(iii)
Any additional awards or settlements shall be awarded to the Party(ies) who
commenced the case.

(c)
Appropriate Action With Respect to the Goodyear Trademarks. Notwithstanding the
provisions of Section 7.1(b), Goodyear shall have the sole right to determine
the appropriate action to be taken against any Infringement of the Goodyear
Trademarks, including whether to settle any claims or any controversy arising
out of such claims. Goodyear shall bear the expense of any actions and shall be
entitled to any and all settlements, damages or benefits received arising from
such any action.



7.2
Reasonable Assistance.



(a)
Licensee agrees to provide Licensors with such reasonable assistance as
Licensors may require in protecting the Licensed Marks, provided that Licensors
shall reimburse Licensee’s reasonable out-of-pocket expenses.



(b)
In connection with any action regarding an Infringement commenced, maintained or
directed by Licensee as permitted pursuant to Section 7.1(b), Licensors shall
provide Licensee with such reasonable assistance as Licensee may request in
connection with such action, provided that Licensee shall reimburse Licensors
for their expenses incurred in providing such assistance.




15
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------






ARTICLE 8.


QUALITY CONTROL
8.1
Quality Requirements. Licensee warrants that the Licensee-Made Licensed Products
will have performance characteristics and be of a quality equal to the Licensed
Product sold by the Business as of the Effective Date. Licensee warrants that it
will manufacture the Licensee-Made Licensed Products according to Licensee’s
approved standard quality control and manufacturing procedures and requirements
in place in each case on the date hereof, and shall meet all applicable Laws and
the then current industry standards relating to such products (if such industry
standards were met prior to the Effective Date). Licensee must provide written
notice to Goodyear prior to the production of any new products which are to bear
Licensed Marks. Any such products must also be added to the quarterly reports
issued by Licensee. The Parties agree that products currently made or sold by
Licensee are not “new products” under this section, and that for a Farm Tire to
be a “new product” it must bear a new SKU designation (a mere redesignation of
the SKU for an existing product does not, however, constitute the product a “new
product” hereunder). Except to the extent consistent with the practices and
policies of the Business prior to the date hereof, Licensee shall not offer for
sale, advertise, promote, distribute, or use for any purpose any Licensee-Made
Licensed Products or packaging that are damaged, defective, seconds, or that
otherwise fail to meet the quality requirements described in this Agreement.



8.2
Product Sample Testing. Goodyear, at its reasonable discretion, may require
Licensee to submit ***. Any testing laboratory engaged by Licensors for the
purposes set forth herein shall be required to enter into a confidentiality
agreement with Licensee protecting the confidential and proprietary information
of Licensee prior to engaging in any testing activities.



8.3
Review of Marketing Materials Incorporating Licensed Marks. Goodyear may request
Licensee to provide samples of all packaging, promotional materials, and
advertisements associated with the Licensee-Made Licensed Products and
containing any Licensed Mark and any other information or materials containing,
displaying, or used in conjunction with the Licensed Marks for Goodyear ‘s
inspection and approval. Such inspection shall be restricted solely to the use
of the Licensed Marks.



8.4
[Intentionally Omitted]



8.5
Quality Maintenance/Inspection of Facilities. During the Term of this Agreement,
to ensure that the quality of Licensee-Made Licensed Products is being
maintained in accordance with this Agreement, Licensors or their authorized
representatives shall have the right to enter and inspect the facilities of
Licensee or its Affiliates during reasonable hours on three Business Days’
notice.



8.6    Substandard Quality.

16
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




(a)
If the quality of any particular Licensee-Made Licensed Product falls below the
requisite quality level set forth in Section 8.1, Licensee shall, upon written
notice from Goodyear, have 60 days to either (i) return the quality level of
such Licensee-Made Licensed Product to the requisite quality level or (ii)
provide Goodyear with a plan reasonably acceptable to Goodyear to return the
quality level of such Licensee-Made Licensed Product to the requisite quality
level. If Licensee fails to do either (i) or (ii) within the 60 day period, then
Licensee shall immediately discontinue the production, sale, distribution and
marketing of such Licensee-Made Licensed Product until such time the
Licensee-Made Licensed Product is brought up to the quality standards described
in Section 8.1.



(b)
Without limiting the requirements of Section 8.6(a), a particular Licensee-Made
Licensed Product will be deemed to have fallen below the requisite quality level
set forth in Section 8.1 if returns of such Licensee-Made Licensed Product due
to substandard quality exceed *** of Licensee’s Net Sales of such Licensee-Made
Licensed Product in any Contract Period (the “Return Rate”). Licensee shall
promptly notify Goodyear in writing if returns of any Licensee-Made Licensed
Product exceed the Return Rate.



8.7
Disposal of Substandard Products. Licensee shall destroy, and upon Goodyear ‘s
written request certify such destruction in writing, all substandard
Licensee-Made Licensed Products that do not meet the quality levels described in
this Article 8. Notwithstanding the foregoing sentence, with the prior written
consent of Goodyear, Licensee instead may dispose of the substandard
Licensee-Made Licensed Products at its own discretion as long as no use of or
reference to the Licensed Marks is made in connection with such products. In
such event, prior to disposal, Licensee must completely remove all labels, tags
and marks that would identify any Licensor or any of the Licensed Marks from the
substandard products to be disposed of.



8.8
Customer and Consumer Inquiries. Licensee shall, at its sole cost, establish and
maintain procedures satisfactory to Goodyear for the handling of all customer
and consumer complaints about quality or product warranty issues, relating to
any of the Licensee-Made Licensed Products (collectively “Customer Inquiries”).
Licensors may forward to Licensee for handling any and all Customer Inquiries
that they receive relating to the Licensee-Made Licensed Products. Licensee
shall submit to Goodyear a written quarterly report summarizing all Customer
Inquiries and the manner in which they were handled.



8.9
Recalls. Licensee is solely responsible for ensuring Licensee-Made Licensed
Products comply with all applicable standards of any Governmental Authority,
including all costs and recall activities associated with Licensee-Made Licensed
Products that do not conform to Governmental standards. In addition, Licensee
shall notify Goodyear in writing immediately upon determining, or becoming aware
of any Governmental Authority claiming, that any Licensee-Made Licensed Products
fail to comply with any Law.


17
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




ARTICLE 9.


USE OF OTHER MARKS WITH THE LICENSED MARKS
9.1
Use of Other Marks. Licensee may add the words “Made by Titan” to all molds
bearing any of the Licensed Marks. Except for use of “Made by Titan” and the use
of “Titan” as part of Licensee’s corporate name in conjunction with the sale of
Licensed Products or as otherwise provided in this Agreement, Licensee shall not
use any trademark, service mark, trade name, logo, symbol or device in
combination with the Licensed Marks without the prior written consent of
Goodyear, which consent may be withheld in Goodyear’s sole discretion, for any
or no reason. Licensee shall not attempt to obtain or register the copyright or
trademark in any artwork which contains or is derived from any of the Licensed
Marks without the prior written consent of Goodyear (on behalf of the relevant
Licensor), which consent may be withheld, in its sole discretion, for any or no
reason. At Goodyear’s request, Licensee shall remove from any Licensed Product
or associated materials bearing the Licensed Marks and under Licensee ‘s control
or access, any element which Goodyear believes will harm, dilute or otherwise
weaken the Licensed Marks or such Licensor ‘s reputation. Licensee shall not be
required to remove any marks, or alter any Licensed Products or associated
materials if such goods or materials have previously been consented to by
Licensors, unless such Licensed Product or associated materials must be changed
pursuant to any Law. Nothing herein is intended to prevent Licensee from
complying with applicable Laws.



ARTICLE 10.


INDEMNIFICATION
10.1
Indemnification of Licensors. Except as specifically provided in Section 10.2,
Licensors assume no liability to Licensee or any third parties with respect to
Licensee-Made Licensed Products, whether or not bearing a Licensed Mark.
Licensee agrees to hold harmless, defend and indemnify Licensors and their
respective Affiliates, officers, shareholders, employees and agents against
third party claims, liabilities, demands, judgments or causes of action, and
costs and expenses related thereto (including, but not limited to, reasonable
attorneys’ fees and costs), arising out of the manufacture, distribution,
advertising, use, sale or marketing of the Licensee-Made Licensed Products,
whether or not bearing a Licensed Mark, or the use of the Licensed Marks, by
Licensee, provided that (a) prompt written notice is given to Licensee of any
suit or claim of infringement, (b) Licensee shall have the option and right to
undertake and conduct the defense of any such suits or claims brought against
Licensor, and (c) no settlement of any suit or claim brought by a third-party
with respect to Licensee’s use of the Licensee­Made Licensed Products is made or
entered into without the prior express written consent of Licensee, which
consent shall not be unreasonably withheld.



10.2
Indemnification of Licensee. Goodyear agrees to hold harmless, defend and
indemnify Licensee, its affiliates, officers, shareholders, employees and agents
against third party


18
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




claims, liabilities, demands, judgments, or causes of action and costs and
expenses related thereto (including but not limited to reasonable attorneys’
fees and costs) arising out of any third-party claim alleging trademark, trade
dress or copyright infringement, or unfair competition, related to Licensee ‘s
use of the Licensed Marks (except for the Unregistered Marks) as expressly
authorized by this Agreement. This indemnification shall not apply to actions
arising out of the unauthorized use of Licensed Marks, including the use of the
Licensed Marks in territories that are not Licensed Territories for the products
on which they are used or the application of the Licensed Marks to Licensed
Products intended for sale within the Licensed Territory where application of
the Licensed Marks is performed outside of the Licensed Territory.
ARTICLE 11.


TERMINATION AND EXPIRATION
11.1
Licensors’ Right of Termination.



(a)
Unless otherwise provided herein, Goodyear, on behalf of the Licensors, shall
have the right to terminate this Agreement if Licensee materially breaches this
Agreement and Licensee fails to cure such breach or to adopt a plan reasonably
designed to cure such breach within 60 days after receipt of written notice of
such breach from Goodyear. Material breach includes, without limitation, any of
the following:

(i)
Licensee breaches any provision in Article 8 (Quality Control) or Article 9 (Use
of Other Marks with Licensed Mark);

(ii)
any Licensed Product is recalled for any reason and Licensee fails or refuses to
correct the condition or defect which caused the recall;

(iii)
except under federal bankruptcy laws, Licensee files a petition in bankruptcy,
is adjudicated as bankrupt or insolvent, makes an assignment for the benefit of
creditors or an arrangement pursuant to any bankruptcy law, or a receiver is
appointed for Licensee’s business;

(iv)
Licensee breaches its confidentiality obligations in Article 13;

(v)
Licensee sells Licensed Products outside the Licensed Territory except as
allowed in Section 2.13, Section 2.16, or otherwise by this Agreement or the
Purchase Agreement, the Farm Tire Supply Agreement (Colombia), or the Related
Agreements; or

(vi)
Licensee ceases or threatens to cease to carry on all or any material part of
its business or the Business.



(b)
Goodyear, on behalf of the Licensors, may also terminate this Agreement
immediately upon notice to Licensee if Licensee undergoes a Change of Control;
provided, however, that


19
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




(i)
Licensee shall notify Goodyear in writing (A) promptly after it becomes aware of
any Change of Control described in Clause (1) of the definition of Change of
Control hereunder or (B) not less than 60 days prior to the proposed closing
date with respect to any proposed Change of Control other than a Change of
Control described in such Clause (1) of the definition; and

(ii)
if Licensee provides the notice referred to in Clause (i) of this Section
11.1(b), Goodyear may exercise the termination right provided in this Section
11.1(b) within 30 days after its receipt of such notice.

(iii)
Notwithstanding anything to the contrary in this Agreement, if Licensee
undergoes a Change of Control by a Person who is not a competitor of Goodyear or
its Affiliates, then Goodyear on behalf of the Licensors may exercise its
termination rights under Section 11.1(b) only if Goodyear also terminates all
other Related Agreements.



11.2
Licensee’s Right of Termination. Licensee shall have the right to terminate this
Agreement if Licensors materially breach this Agreement and fail to cure such
breach, or to adopt a plan reasonably designed to cure such breach within 60
days after receipt of such notice. Material breach includes, without limitation,
the following:



(a)
Except under federal bankruptcy laws, Goodyear files a petition in bankruptcy,
is adjudicated as bankrupt or insolvent, makes an assignment for the benefit of
creditors or an arrangement pursuant to any bankruptcy law, discontinues all or
a significant portion of its business, or its business is appointed a receiver,
or



(b)
Either Licensor materially breaches any of the conditions or provisions of this
Agreement.



11.3
Duties Upon Termination.

(a)
Termination of this Agreement shall be without prejudice to any rights that the
terminating Party may otherwise have against the other Parties. Upon termination
of this Agreement by Goodyear, on behalf of Licensors, pursuant to Section
11.1(a), Licensee shall immediately discontinue the use of the Licensed Marks.



(b)
Upon termination of this Agreement by Goodyear, on behalf of Licensors, pursuant
to Section 11.1(b) or by Licensee pursuant to Section 11.2, Licensee shall do
the following:



(i)
No later than six months after such termination (the “Initial Transition
Period”), Licensee shall remove and change signage, retool molds (provided that
such retooled molds shall not infringe any of Licensors’ intellectual property),
change and substitute promotional or advertising material in whatever medium,
change stationery and packaging and take all such other steps as may be required
or appropriate to cease use of the Licensed Marks, and


20
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




(ii)
No later than 18 months after such termination, Licensee shall sell-off its
inventory of Licensed Products manufactured before the end of the Initial
Transition Period; provided, however, if a termination pursuant to Section
11.1(b) occurs due to a Change of Control to a Competitor of Goodyear or its
Affiliates, no later than 12 months after such termination, Licensee shall
sell-off its inventory of Licensed Products manufactured before the effective
date of termination. During such sell-off period, Licensee shall be entitled to
use the Licensed Marks as authorized by this Agreement in connection with the
promotion, marketing, advertising, packaging, distribution and sale of Licensed
Products. Licensee may not sell molds, plates, dies or the like bearing Licensed
Marks to a third party absent the express written consent of Licensor. During
the sell-off period, Licensee shall pay Earned Royalties on its sales of
Licensed Products.



(c)
Upon termination of this Agreement by Goodyear, on behalf of Licensors, pursuant
to Section 11.1(b), Licensee shall be entitled to a refund within 60 days of the
Discontinuation Date of that portion of the Pre-Paid Royalty (including, without
limitation, any Pre-Paid Royalty allocated to any royalties due under the
Technology Agreement) determined by multiplying the Pre-Paid Royalty by a
fraction, the numerator of which is the number of calendar days remaining in the
Initial Term following the Discontinuation Date and the denominator of which is
the number of calendar days in the Initial Term.



For purposes of this Section 11.3(c), the Discontinuation Date shall mean that
date (i) after the termination of this Agreement by Goodyear, on behalf of
Licensors, under Section 11.1(b), and (ii) after which Licensee discontinues all
use of the Licensed Marks including, without limitation, any use permitted under
Article 11. Any payment made under this Section 11.3(c) shall be in U.S.
currency and shall be remitted by wire transfer of immediately available funds
into such account as is designated by Licensee.
11.4
Duties Upon Expiration; Sell-off. Effective on the expiration date of this
Agreement, Licensee shall discontinue all use of the Licensed Marks; provided,
however, Licensee shall have one (1) year within which to dispose of any
existing inventory of the Licensed Products. Thereafter, Licensee shall promptly
discontinue the sale or distribution of the Licensed Products using the Licensed
Marks and shall remove the Licensed Marks (if practical) from the Licensed
Products. If it is not practical to remove the Licensed Marks from the Licensed
Products, Licensee shall, at Goodyear’s direction, ship to Goodyear or destroy,
with written confirmation to Goodyear, all Licensee’s inventory of Licensed
Products existing on the expiration date of this Agreement.



11.5
Retooling of Molds and Other Materials Upon Expiration or Termination. Following
the termination or expiration of this Agreement, Licensee shall, at Licensee’s
discretion, retool all molds containing the Licensed Marks, to fully remove the
Licensed Marks from the molds, or ship to Goodyear all such molds. Further,
Licensee shall remove the Licensed Marks from all goods in progress, designs,
plates, dies, screens, and


21
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




advertising/promotional materials, within 180 days after termination or
expiration of this Agreement. An officer of Licensee shall certify such removal,
destruction or shipment in writing to Goodyear.


11.6
Commercialization by Licensee. During the Term of this Agreement, Licensee shall
diligently distribute, promote, and sell the Licensed Products, and Licensee
will make and maintain adequate arrangements for the distribution of the
Licensed Products throughout the entire Licensed Territory. Any determination
that Licensee has failed to diligently manufacture, distribute, promote, or sell
any single Licensed Product in any country within the Licensed Territory at any
given time during the Term shall permit Licensors to terminate the license
granted under this Agreement with respect to that Licensed Product and/or
Licensed Territory.



ARTICLE 12.


INJUNCTIVE AND OTHER EQUITABLE RELIEF


12.1
Injunctive Relief. It is expressly agreed that Licensors would suffer
irreparable harm from a breach by Licensee of any of its covenants contained in
this Agreement, and that remedies other than injunctive relief cannot fully
compensate or adequately protect Licensors for or from such a violation.
Therefore, without limiting the right of Licensors to pursue all other legal and
equitable remedies available for violation of this Agreement, in the event of
actual or threatened breach by Licensee of any of the provisions of this
Agreement, Licensee agrees that Licensors shall be entitled to injunctive or
other relief in order to enforce this Agreement or prevent any violation or
continuing violation thereof without necessity of posting bond or other
security, any requirements therefore being expressly waived by Licensee.
Licensee agrees not to raise the defense of an adequate remedy at law in any
such proceeding. Licensee acknowledges and agrees that the provisions of this
Section are reasonably necessary and commensurate with the need to protect
Licensors against irreparable harm and to protect their legitimate and
proprietary business interests and property.



ARTICLE 13.


CONFIDENTIALITY
13.1
Confidential Information.



(a)
During the term of this Agreement and for a period of seven years following the
expiration or termination of this Agreement, the Parties agree not to disclose
to others the subject matter of this Agreement (except to Licensee’s lenders or
as required by the rules and regulations of the Securities and Exchange
Commission) or any Confidential Information of the other Party without the prior
written consent of the other Party.


22
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




(b)
Each of the Parties shall exercise care to prevent the disclosure of
Confidential Information to any third party, using the same standard of care
which it employs with its own confidential information of similar character. The
Parties also shall limit internal dissemination of Confidential Information
within their own organization in strict conformity with each Party’s established
internal policies and procedures regarding the protection of confidential
information. Each Party further agrees that it shall be liable to the other
Party for unauthorized disclosures or use of Confidential Information of the
other Party by any of its employees; provided, however, that the Parties shall
not be liable to one another for disclosures or use of Confidential Information
of the other Party by any employee of a Party who makes such disclosure or
engages in such use more than ten years after the termination of the employee’s
employment with such Party.



13.2
Compelled Disclosures. If a Party believes that it is legally required to
disclose any Confidential Information, that Party (the “Initial Party”) will
promptly notify the other Party. Unless the other Party within 10 days of
receipt of that notice gives notice to the Initial Party that the other Party
intends to seek a protective order or act in some other way to prevent
disclosure of the information in question, the Initial Party may disclose the
information without a violation of this Agreement. After giving the notice
referred to in the preceding sentence, the other Party must act promptly to
contest the obligation of disclosure, notify the Initial Party of its actions
and give the Initial Party notice if it does not successfully contest the
obligation of disclosure in time to permit the Initial Party to disclose the
information without violation of Law or contempt of any Governmental Authority.
If compelled to disclose any Confidential Information, the Initial Party will
disclose only such Confidential Information as to which disclosure is required
and will use all commercially reasonable efforts to ensure that the Confidential
Information required to be disclosed is accorded confidential treatment by the
person, entity or Governmental Authority to whom or to which such Confidential
Information is disclosed.



13.3
Rights to Documents. Each Party acknowledges that all documents and digital
materials setting forth any Confidential Information of the other Party will be
and remain the property of the other Party.



13.4
Public Announcements. Subject to the terms of, and in addition to the
requirements imposed by, the Confidentiality Agreement, the Parties shall:



(a)
consult with each other prior to issuing any other press release or any written
public statement with respect to this Agreement or any of the Related Agreements
or the contemplated transactions; and



(b)
not issue any such press release or written public statement prior to review and
approval by the other Party; provided, however, that prior review and approval
shall not be required if (i) in the reasonable judgment of the Party seeking to
issue such release or public statement, prior review and approval would prevent
the timely dissemination of such release or announcement in violation of any
applicable Law or any rule, regulation or policy of any securities exchange on


23
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




which the securities of such Party are traded, and (ii) the Party seeking to
issue such press release or public statement provides notice of the content and
proposed timing thereof to the other Party, as promptly as practicable.


ARTICLE 14.


WARRANTIES
14.1
Licensors’ Warranty.

(a)
Each Licensor respectively represents and warrants, severally and not jointly,
that it has the full right, power, and authority to enter into and perform this
Agreement, that it is not a Party to any agreement or understanding which would
conflict with this Agreement, and that it owns, controls, or has previously been
granted the necessary rights in and to the Licensed Marks (other than the
Unregistered Marks) which enable such Licensor to grant to Licensee the rights
granted herein. Each Licensor respectively further represents and warrants,
severally and not jointly, that it is in, and shall remain within, compliance
with all applicable Laws required for performance of its obligations under this
Agreement. Except for the Licensed Marks identified in Exhibit G, each Licensor
further represents that, as of the Effective Date, it is not aware of any
infringements of its Licensed Marks in the Licensed Territory, and that, to the
best of its knowledge, information and belief, the Licensed Marks are
noninfringing.



(b)
Except as otherwise set forth in this Agreement, each Licensor:

(i)
makes no other representation or warranty, express or implied;

(ii)
assumes no liability with respect to any infringement of any patent or other
right of third parties resulting from Licensee’s activities under the license
granted hereby; and

(iii)
assumes no liability with regard to any claim, specious or otherwise, arising
out of alleged side effects or any other alleged performance defect arising out
of the use or misuse of the Licensed Products.



14.2
Licensee’s Warranty.

(a)
Licensee represents and warrants that it has the full right, power, and
authority to enter into and perform this Agreement and that it is not a party to
any agreement or understanding that prevents it or restrains its ability to
comply with its obligations under this Agreement.



(b)
Licensee represents and warrants that, with respect to any improvements or
modifications to Licensed Products after the Effective Date, prior to using the
Licensed Marks on such improved or modified Licensed Products, it will own or
have acquired all intellectual property rights that, to its knowledge, it
requires to manufacture, promote, market, distribute, and/or sell to
manufacture, promote, market, distribute, and/or sell such improved or modified


24
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




(c)
Licensee represents and warrants that it is in, and shall remain within,
compliance with all applicable Laws required for its conduct of the Business and
its performance of its obligations under this Agreement. Before accruing any
rights to use the Licensed Marks, all of Licensee’s sublicensees, Affiliates and
(to the extent applicable) the Licensee Permitted Users and the Licensee
Permitted Manufacturers shall be required to make (in writing) to the Licensee
for the benefit of Licensors the same representations and warranties set forth
in this Section 14.2(c) as the Licensee.



(d)
Except as otherwise set forth in this Agreement, none of Licensee, its
sublicensees, Affiliates, or the Licensed Permitted Users:

(i)
makes any other representation or warranty, express or implied, or

(ii)
assumes any liability with respect to any infringement of any patent or other
right of third parties resulting from Licensors’ activities under the license
granted hereby.



ARTICLE 15.


GOVERNING LAW; JURISDICTION; DISPUTES
15.1
Governing Law. This Agreement will be governed and construed in accordance with
the substantive Laws of the State of New York, except for any Laws of that state
that would require the application of the substantive Laws of a different
jurisdiction.



15.2
Jurisdiction. To the extent subject matter jurisdiction exists, Licensee and
Goodyear agree that any action arising out of or relating to this Agreement
shall be brought in any United States District Court having jurisdiction over
the Parties. Each Party irrevocably consents to the jurisdiction and venue of
such courts (and of the appropriate appellate courts thereof) in any such
action, claim or proceeding and irrevocably waives, to the fullest extent
permitted by Law, any objection that it may now or hereafter have to the laying
of the venue of any such action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such action, suit or proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.



15.3
Requirement for Mutual Consultation. Subject to Section 12.1, in the event of a
dispute between or among the Parties arising out of or in connection with this
Agreement, the Parties will make every effort to resolve, promptly and in good
faith, such dispute. If the dispute cannot be resolved, either Party may notify
the other of the existence of a possible deadlock by sending a letter signed by
management responsible for the operation of this Agreement to management of the
other Party. Within 15 Business Days after receipt of that notice, management of
the Parties shall arrange to meet at a mutually agreeable time and place, and
thereafter as often as they reasonably deem necessary, to exchange relevant
information and to attempt to resolve the dispute. If responsible management
have not been successful in resolving the dispute within 90 days from the date


25
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




either Party may initiate an action or take such other action as is permitted
under this Agreement in accordance with the time periods set out elsewhere in
this Agreement, or, in each case, under any of the Related Agreements. Except as
otherwise set forth herein or therein, each Party shall be responsible for its
own legal fees and expenses.


15.4
Extraordinary Remedies. Notwithstanding the requirement for mutual consultation,
(a) either Party may at any time initiate an action to prevent the disclosure of
its Confidential Information; and (b) either Party may initiate an action in
respect of any of the equitable remedies to which it is entitled.



15.5
Legal Fees and Expense. Each Party shall be responsible for its own legal fees
and expenses.



ARTICLE 16.
 
FORCE MAJEURE
16.1
Force Majeure Events. Neither Licensee nor Licensors will be liable to the other
for any delay in the performance of, or failure to perform, any action required
under this Agreement, whether in whole or in part, to the extent that such delay
or failure is caused by any of the following causes: war; acts of terrorism;
strike, work stoppage, lockout or other labor disturbance; fire; severe weather;
extraordinary natural occurrence; earthquake; extraordinary governmental action
(whether or not valid) or similarly extraordinary occurrences, whether
foreseeable or unforeseeable (collectively, “Force Majeure”).



16.2
Duty of Affected Party. The affected Party will use its best efforts to (a)
eliminate the effects of the Force Majeure as soon as possible and resume full
performance hereunder and (b) perform to the fullest extent possible prior to
the elimination of such effects.



16.3
Force Majeure Delay Exceeding 60 Days. If either Party’s performance under this
Agreement should be prevented, delayed or impaired, whether in whole or in part,
by reason of Force Majeure for a period of 60 days or more, then the other
Party, by written notice to the Party affected by the Force Majeure event, may
elect to do any one or more of the following: (a) suspend this Agreement, either
in whole or in part, until the affected Party is able to resume full
performance; or (b) terminate this Agreement by notice to the affected Party,
but such right of termination, if not exercised, shall expire immediately upon
the discontinuance of the event of Force Majeure.



ARTICLE 17.


NOTICES
17.1
Notices. Notices, demands and other communications which may or are required to
be given or made by either Party to the other in connection with this Agreement
shall be in writing (including fax or other similar writing) and shall be deemed
to have been duly given or made: (a) if sent by registered or certified mail,
three days after the posting


26
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




thereof with first class postage attached; (b) if sent by hand or overnight
delivery, upon the delivery thereof; and (c) if sent by fax, upon confirmation
of receipt of such telex or fax, in each case addressed to the respective
Parties as follows:
if to Goodyear:


The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316-0001
Attn: Corporate Secretary
Fax No.: 330-796-7861


in each case with a copy to (which copy shall not constitute notice):


Associate General Counsel Intellectual Property
The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316-0001
Fax No.: 330-796-7861


and


Squire, Sanders & Dempsey L.L.P.
4900 Key Center
127 Public Square
Cleveland, Ohio 44114-1291
Attn:     Carolyn J. Buller
Cipriano S. Beredo
Fax No.: 216-479-8780


if to Licensee:


Maurice M. Taylor, Jr. Titan International, Inc.
2701 Spruce Street
Quincy, IL 62301
Fax: (217) 228-3166


in each case with a copy to (which copy shall not constitute notice):


Cheri T. Holley
General Counsel
Titan International, Inc.
2701 Spruce Street
Quincy, IL 62301
Fax: (217) 228-3040

27
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




with a second copy to:


Robert J. Diehl, Jr.
Bodman LLP
6th Floor at Ford Field
1901 St. Antoine Street
Detroit, MI 48226
Fax: (313) 393-7579


or to such other address and to the intention of such other Persons as may be
designated from time to time by such other Party hereto by notice given in the
manner provided in this section.


ARTICLE 18.


MISCELLANEOUS
18.1
Interpretation. In interpreting this Agreement, the following principles will
apply:

(a)
All references to persons or entities in this Agreement include individuals and
all legal entities, including but not limited to corporations, companies,
partnerships, unincorporated associations, estates, trusts, unincorporated
organizations, and governmental or quasi-governmental authorities or bodies.

(b)
All words that are singular include the plural, and a word in any one gender
includes the other genders, as the context may require.

(c)
The headings and captions that appear in this Agreement have been inserted for
the convenience of the reader and do not limit or in any other way affect the
meaning of its terms and conditions.



18.2
Entire Agreement. This Agreement, together with the Purchase Agreement, the
Related Agreements, and the documents and instruments referred to herein,
contains the entire agreement made by the Parties with respect to the subject
matter, superseding any and all prior or contemporaneous representations,
warranties and agreements, whether oral or written.



18.3
Amendment. This Agreement may be amended or varied only by a written instrument
signed by duly authorized representatives of both Parties.



18.4
Parties in Interest; Assignment. This Agreement will be binding upon, and inure
to the benefit of, the Parties and their permitted successors and assigns, and
nothing herein is intended to or shall confer any right, benefit or remedy on
any other person or entity, except for the Affiliates of Goodyear and Licensee,
which are intended beneficiaries of, and shall be entitled to enforce, this
Agreement and the persons and entities entitled to indemnification hereunder,
which are intended beneficiaries of, and shall be entitled in enforce, the
indemnity obligations set forth herein. Licensee may not assign its rights


28
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




under this Agreement or delegate performance hereunder to another person or
entity without the written consent of Goodyear; provided, however, that Goodyear
will be deemed to have given its consent to an assignment in connection with
Licensee’s Change of Control if Goodyear fails to exercise its termination right
provided in Section 11.1(b).


18.5
No Partnership. Nothing contained in this Agreement will be deemed or construed
by the Parties, or by any other person or entity, to create the relationship of
principal and agent, or of partnership, strategic alliance, fiduciary or joint
venture.



18.6
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.



18.7
Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any rule of law or public policy,
all other conditions and provisions of this Agreement shall remain in full force
and effect, so long as the economic and legal substance of the transactions
contemplated are not affected in a manner materially adverse to either Party.
Upon any determination that any such term or other provision is invalid, illegal
or incapable of being enforced, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated be consummated as originally contemplated to the
fullest extent possible.



18.8
Action to be Taken by Affiliates. The Parties shall cause their respective
Affiliates to comply with all the obligations that may be specified in this
Agreement to be performed by such Affiliates.



18.9
Limitation on Certain Remedies. In no event will any Party hereto be responsible
to any other Party for any indirect, consequential, special, punitive, exemplary
or other similar losses for any reason.



18.10
Survival. Unless otherwise expressly provided herein, all of the Parties’
representations, warranties, and covenants set forth in this Agreement shall
survive for the Term. Notwithstanding the foregoing,



(a)
indemnification in Article 10 shall survive the expiration or termination of
this Agreement until the end of the statute of limitations period applicable to
the indemnified claim;

(b)
the sell-off period in Section 11.3 shall survive six months from the expiration
or termination of this Agreement;

(c)
retooling of molds in Section 11.5 shall survive 180 days from the expiration or
termination of this Agreement; and

(d)
confidentiality provisions of Article 13 shall survive ten years from the
expiration or termination of this Agreement.


29
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




Upon expiration of such periods, neither Party shall have any further right to
indemnification relating to such representations, warranties, and covenants,
provided, however, that to the extent that written notice specifically setting
forth a claim for indemnification is provided with respect to an indemnifiable
matter prior to the date that the representation or warranty claimed to have
been breached would have expired, then such claim shall survive until its
resolution.








[Remainder of page intentionally left blank. Signature page to follow.]



30
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.
LICENSORS:


THE GOODYEAR TIRE & RUBBER COMPANY


By: /s/ Laura Thompson
(Signature)
Name: Laura Thompson
(Print)
Title: Vice President of Finance


Date: April 1, 2011


ATTEST:


 /s/ Anthony E. Miller
Assistant Secretary
LICENSEE:


TITAN INTERNATIONAL, INC.




By: /s/ Maurice Taylor
(Signature)
Name: Maurice Taylor
(Print)
Title: Chairman/CEO


Date: April 1, 2011




GOODYEAR CANADA INC.
By: /s/ Douglas S. Hamilton
(Signature)
Name: Douglas S. Hamilton
(Print)
Title: President 


Date: April 1, 2011


 
By: /s/ Caroline A. Pajot
(Signature)
Name: Caroline A. Pajot
(Print)
Title: Comptroller 


Date: April 1, 2011
 



[Signature Page to Trademark License Agreement (Americas-Goodyear Brand)]

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




Attachments:


Exhibit A-1:     Goodyear Licensed Marks


Exhibit A-2:     Goodyear Canada Licensed Marks


Exhibit A-3:     Unregistered Marks


Exhibit B:     Locations of the Business
Exhibit C:
Farm Tires [Copies of Schedules A and B from Purchase Agreement]

Exhibit D:
Deductions to Reach Net Sales



Exhibit E:     Description of ANLAS Anadolu Lastik San ve Tic AS and Alliance
Tire
Company Authorizations


Exhibit F:     Sales Report Format


Exhibit G:     Marks subject to opposition proceedings



Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------






Exhibit A-1




Americas - GOODYEAR Brand
Owner: The Goodyear Tire & Rubber Company




Licensed Marks




***

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




Exhibit A-2




Americas - GOODYEAR Brand
Owner: Goodyear Canada, Inc.




Licensed Marks


***

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




Exhibit A-3




Americas - GOODYEAR Brand
Unregistered Marks


***

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------






Exhibit B (Americas)


Locations of the Business
    
***

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




Exhibit C


Schedule A to Purchase Agreementt


Tires Omitted from Sale


***

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




EXHIBIT D
DEDUCTIONS TO REACH NET SALES


***





Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




EXHIBIT E


DESCRIPTION OF ANLAS ANADOLU LASTIK SAN ve TIC AS and
ALLIANCE TIRE COMPANY AUTHORIZATIONS






***

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------




EXHIBIT F
SALES AND ROYALTY REPORT FORM


***





Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



--------------------------------------------------------------------------------






Exhibit G




Americas - GOODYEAR Brand


***



Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.

